Citation Nr: 1145282	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  08-11 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for status post dislocation of the right shoulder.

REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Donna D. Ebaugh


INTRODUCTION

The Veteran served on active duty from March 1972 to May 1977.  

This matter is on appeal from the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO). 
 
A hearing was held in September 2009, in St. Petersburg, Florida, before the undersigned.  A transcript is in the claims file.  

This case was previously Remanded by the Board in April 2010 for further development.  As development has been completed, the case is now ready for further disposition.  Significantly, following the April 2010 Remand, in a July 2011 rating decision, the Veteran's right shoulder disability was rated under one diagnostic code and increased to a 40 percent disability rating for the period from June 20, 2007 to February 1, 2009.  A temporary total disability was granted for the period from February 2, 2009 to April 30, 2009 due to surgery for the right shoulder disability.  His disability rating was returned to 40 percent disabling effective May 1, 2009.  However, as explained below, the Board is hereby granting a separate rating disability rating under an additional diagnostic code and adjusting the original diagnostic code to more adequately address disability rating while maintaining the protected disability rating.  

Additionally, the July 2011 rating decision granted a total disability rating due to individual unemployability (TDIU), service connection for paresthesia and erectile dysfunction due to the right shoulder disability, and service connection for scarring related to his right shoulder disability.  The Veteran has also been granted service connection for a major depressive disorder secondary to his right shoulder disability.  Thus, the issues regarding TDIU, parathesia, and scarring, are not currently before the Board as the grant of TDIU and service connection fulfilled the appeals regarding those issues.  



FINDINGS OF FACT

1.  The Veteran is right hand dominant. 

2.  For the period prior to his February 3, 2009, surgery, and resolving doubt in his favor, the evidence demonstrates that the Veteran experienced frequent dislocations and guarding of all arm movements of the right shoulder. 

3.  For the period since May 1, 2009, the evidence does not support a finding of frequent episodes of dislocation and guarding of all arm movements of the (dominant) right shoulder. 

4.  For the entire period on appeal, the Veteran's right shoulder disability was productive of limited range of motion of the arm which more nearly approximates limitation of motion to 25 degrees or less, from the side.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent, for the period prior to February 3, 2009, for status post dislocation of the right shoulder, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.69, 4.71a, Diagnostic Code 5202 (2011).

2.  The criteria for a rating in excess of 20 percent, for status post dislocation of the right shoulder, for the period since May 1, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.69, 4.71a, Diagnostic Code 5202 (2011).

3.  The criteria for a separate rating of 40 percent, but no higher, for status post dislocation of the right shoulder with limitation of motion have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.69, 4.71a, Diagnostic Code 5201 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

A letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in November 2006, prior to the initial RO decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Further, the letter also advised the Veteran as to how VA assigns disability ratings and effective dates as per Dingess.  



Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

In compliance with its duty to assist, the RO/AMC associated the Veteran's service treatment records, private treatment records, and Social Security Administration (SSA) records with the claims file.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.    

The Veteran was also afforded a hearing before the Board in September 2009 as well as a VA examination in October 2010.  The Board finds the October 2010 VA examination is wholly adequate for rating purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran and conducted a physical examination, using range of motion testing describing the onset of pain, and considered functional impairment.  The Board acknowledges that the SSA records were associated with the file following the VA examination but there is no indication that the Veteran's past medical history or any relevant fact was misstated by the VA examiner. 

Notably, the Veteran also underwent a VA examination in February 2007, however, at his hearing before the Board, the Veteran testified that the range of motion findings at the February 2007 VA examination were not accurate.  Rather, they represented the examiner's manipulation of the Veteran's arm, not the Veteran's own movements.  Further, the February 2007 VA examination report indicates that the claims file was not available for review at that time.  The Board finds the Veteran's statements regarding the ranges of motion to be credible.  Further, as the VA examiner did not have the benefit of the Veteran's history and treatment records in rendering his opinions, the Board finds that the February 2007 VA examination report is not adequate as it was not based on an accurate factual basis.  

Lastly, the Board is satisfied there was substantial compliance with the April 2010 remand directives regarding requesting the Veteran to identify, and VA to obtain, private treatment records as well as affording the Veteran a new VA examination with regard to the shoulder.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  With regard to the private treatment records, the RO sent a letter to the Veteran in May 2010 asking for him to identify medical treatment records and also to complete and return a VA Form 21-4142, Authorization and Consent to Release Information, so that records from any private physicians could be obtained.  The Veteran did not return the authorization and consent form but responded in May 2010 indicating that the VA clinic was the only place where he received treatment.  Given the efforts taken by the RO to provide the Veteran with an opportunity to identity and obtain additional medical records, as well as the fact that a new VA examination of the shoulder was conducted in October 2010, the Board finds that the Board's April 2010 remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

For these reasons, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

In this case, the Veteran was granted service connection for his right shoulder disability in September 1978 and it was rated as 20 percent disabling under Diagnostic Code (DC) 5202.  The present claim arose in October 2006, when the Veteran filed a claim for an increase in his disability rating stating that his disability had worsened as he had begun experiencing symptoms of his right arm dropping out of his shoulder.  He further reported that the symptom of his arm dropping out of the shoulder is what he had previously experienced prior to his right shoulder surgery in service.  

The claim for increase was denied in February 2007; and, the 20 percent disability rating was continued.  The Veteran appealed to the Board and in April 2010 the Board remanded the issue for further development.  Following the Board's Remand, the RO/AMC increased the Veteran's disability rating in stages, under one diagnostic code, including a 40 percent disability rating prior to surgery in February 2009, a temporary total disability beginning in February 2009 and continuing for three months, and returning to a 40 percent rating following the expiration of the temporary total disability in May 2009.  

As an initial matter, the Board observes that as the 20 percent disability rating was in effect for more than 20 years, it is protected under 38 C.F.R. § 3.951(b) (2011).  The Board has also considered whether the disability is protected under the specific Diagnostic Code 5202.  See 38 U.S.C.A. § 1159 (2011).  For the reasons explained below, the Board finds that the 20 percent rating under Diagnostic Code 5202 is protected. 

As noted above, the Veteran was granted an increased rating to 40 percent for certain periods on appeal, following the April 2010 Remand.  However, the Board finds that the Veteran's disability should have been granted a separate rating under Diagnostic Code 5201 in addition to the rating under Diagnostic Code 5202, rather than the disability rating having been simply increased under Diagnostic Code 5202.  Indeed, the July 2011 rating decision indicated that the Veteran was entitled to a 40 percent disability rating for limitation of motion to 25 degrees or less (i.e., Diagnostic Code 5201) even though the RO/AMC did not grant a separate rating under Diagnostic Code 5201 and instead simply increased the current rating under the already-established Diagnostic Code 5202.  Further, a review of Diagnostic Code 5202 reveals that a 40 percent rating is not for application when referencing a dominant arm.  

The Board finds that the RO/AMC could have recharacterized the disability rating under a "corrected" diagnostic code, if in fact it found the Veteran's disability should have been rated under DC 5201 all along rather than DC 5202.  See Read v. Shinseki, No. 2010-7100 (Fed. Cir. June 22, 2011) (the Federal Circuit considered the broader picture of § 1159 and carefully examined exactly what is protected - service connection for the disability, not the specific Diagnostic Code.)  In Read, the Veteran's residuals of a gunshot wound had been assigned a disability rating under a code for a particular muscle group when in fact, they should have been rated under a code for a different muscle group.  The Court found that recharacterizing the disability under the correct diagnostic code did not sever service connection for the disability.  

Here, however, the Veteran's disability was correctly rated under the diagnostic code for impairment of the humerus resulting in infrequent episodes of dislocation and guarding of movement at the shoulder level.  VA outpatient treatment records indicate that his complaints regarding limitation of motion began in recent years, coinciding with his claim for an increased rating.  Therefore, in this case, the Board finds that the Veteran's right shoulder disability was correctly rated under DC 5202 for infrequent episodes of dislocation and guarding of movement at the shoulder level, prior to his October 2006 claim for increase.  His current complaints regarding limitation of motion necessitate a separate rating under DC 5201.  For the following reasons, his rating under DC 5202 should be increased to 30 percent for the period prior to his arthroscopic surgery, the protected 20 percent rating is warranted following recovery from the surgery, and a separate 40 percent rating should be granted under DC 5201.   

Emphasis is placed on the fact that the change in the assigned rating is non-prejudicial to the Veteran.  On the contrary, the action of assigning the separate ratings throughout the appeal period results in a higher overall combined rating.  The Veteran's rating for his right shoulder, as assigned by the RO, is 40 percent.   However, in assigning a 30 percent rating along with the 40 percent rating, the Veteran's combined disability rating would equate to 60 percent for the period prior to February 3, 2009.  See 38 C.F.R. § 4.25.  Similarly, for the period since May 1, 2009, the 20 percent and 40 percent ratings would result in a 50 percent combined rating.  In other words, there would be no reduction in the Veteran's overall rating for his right shoulder disability.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).  

In addition, the Board acknowledges that in evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 ("functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Significantly, the provisions of 38 C.F.R. § 4.71a expressly provide for the application of different rating criteria depending upon whether a Veteran's minor (non-dominant) or major (dominant) side is being evaluated.  See 38 C.F.R. § 4.69 (2011).  Because the Veteran in this case is right-hand dominant (see October 2010 VA examination report), his right shoulder disability affects his major, dominant side.  

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I.

Under DC 5200, favorable ankylosis of the scapulohumeral articulation (abduction is possible to 60 degrees and the individual can reach his or her mouth and head) warrants a 30 percent rating for the major arm.  Intermediate ankylosis (between favorable and unfavorable) warrants a 40 percent rating for the major arm.  Unfavorable ankylosis (abduction is limited to 25 degrees from the side) warrants a 50 percent rating for the major arm.

Under DC 5201, for a dominant arm, a 20 percent evaluation is provided for limitation of motion of the arm at shoulder level.  A 30 percent evaluation may also be assigned for limitation of motion midway between the side and shoulder level.   A 40 percent rating is assigned when there is limitation to 25 degrees from the side.

DC 5202 provides for a 20 percent rating for the major arm if there are infrequent recurrent episodes of dislocation of the scapulohumeral joint with guarding of movement only at the shoulder level, or if there is malunion of the humeral head with moderate deformity.  A 30 percent rating is warranted for the major arm if there are frequent recurrent episodes of dislocation of the scapulohumeral joint with guarding of all arm movements, or if there is malunion of the humeral head with marked deformity.  A 50 percent rating is warranted for the major arm if there is fibrous union of the humerus.  A 60 percent rating is warranted for the major arm for nonunion of the humerus, or false flail joint.  A maximum 80 percent rating is warranted for the major arm for loss of head of humerus, or flail shoulder.

Under DC 5203, a 20 percent evaluation is warranted for clavicle or scapula, impairment of, dislocation of, or nonunion of, with loose movement, for both the major arm, and the minor arm. 

As noted above, the Board finds that the Veteran's right shoulder disability has a protected 20 percent rating under DC 5202.  For the period prior to his February 3, 2009 arthroscopic surgery, the Board finds that a 30 percent rating, but no higher, is warranted under DC 5202.  The Veteran has submitted competent and credible complaints that his arm was frequently falling out of the socket and causing sharp pain until it was replaced in the socket.  Additionally, he presented sworn testimony before the Board that he frequently experienced feeling like his shoulder was coming out and that he would have to take his arm and push it back in.  Transcript (T.) page 7.  The Board finds that the Veteran is competent to report his symptoms as they come to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds that the Veteran is particularly competent to distinguish an actual shoulder dislocation from a feeling of looseness in his shoulder as the Veteran experienced recurrent shoulder dislocations in service.  In fact, the Veteran testified before the Board that the feeling he had prior to his February 2009 surgery was the same as that when he experienced the frequent dislocations in service.  T. page 7.  

The Board also finds the Veteran's statements are supported by the November 2006 MRI report which revealed a glenoid injury.  Additionally, a September 2007 VA MRI report indicated an impression of rotator cuff tendinosis and glenoid injury.  The September 2007 report also noted that an avulsed fragment noted at the November 2006 MRI had migrated medially beneath the coracoids process of the scapula.  The report also noted small to moderate joint effusion.  In the September 2007 MRI report, degenerative osteoarthritis was noted in both the glenohumeral joint and the acromioclavicular joint.  Degenerative cystic change was also noted in the humeral head.  

The Board acknowledges that outpatient treatment records do not indicate treatment for frequent dislocations.  However, resolving all doubt in favor of the Veteran, the Board finds that a 30 percent rating for frequent dislocations is warranted under DC 5202 for the period prior to February 3, 2009.  

For the period since May 1, 2009, the Board finds that the criteria for a rating in excess of the 20 percent protected disability rating have not been met.  The Board has considered a September 2009 VA MRI report that indicated an impression of a partial tear of the right rotator cuff.  However, the Board finds that the evidence dated from May 3, 2009 does not indicate frequent dislocations of the shoulder.  Significantly, the Veteran denied dislocations at the October 2010 VA examination.  Therefore a higher rating is not warranted under Diagnostic Code 5202 for the period since May 1, 2009.

Consideration has also been given to whether a higher rating could be assigned under DC 5202, for any period on appeal, due to fibrous union of the humerus.  Such is not supported by the record, however.  Indeed, although the September 2009 MRI indicated degenerative change in the upper lateral right humeral head, the report did not indicate fibrous union, nonunion, or loss of the humeral head.  

The Board has also considered VA outpatient treatment records, private treatment records, the October 2010 VA examination report, SSA records, and the Veteran's statements.  The VA outpatient treatment records, SSA records, and private treatment records from Dr. H. and Dr. W., have not demonstrated fibrous union of the humerus.  Private treatment records from Dr. B., dated in 2007, did not indicate fibrous union of the humerus or specific ranges of motion for abduction.  

Nevertheless, the Board finds that for the entire period on appeal, the criteria for a separate 40 percent rating, but no higher, have been met under DC 5201 for limitation of motion. 

First, the Board finds the Veteran had limitation of motion to less than 25 degrees from the side.  Specifically, an August 2007 VA outpatient treatment record indicates that the Veteran reported that he had not been able to raise his arm for the past two years.  Objective findings at the August 2007 treatment visit indicated guarded movement of the right arm.  Range of motion findings in August 2007 were recorded as "hardly any movement" regarding flexion, extension, external rotation, and internal rotation, and he had abduction to 20 degrees.  

The Board acknowledges that the RO found the first complaints regarding right shoulder pain was during a June 20, 2007 VA outpatient treatment visit.  However, a review of the record reveals reports of pain prior to June 20, 2007.  Specifically, a VA treatment record dated in November 2006, indicates that the Veteran reported right shoulder pain and that X-rays at the time indicated osteoarthritis in the right shoulder.  An MRI was ordered and the November 2006 MRI confirmed osteoarthritis.  The November 2006 MRI report also noted a mild degenerative cystic change in the humeral head.  Further, the Board emphasizes the Veteran's report in the August 2007 VA treatment record that he had the same limitation of motion for two years.  The Board finds the Veteran's statements both competent and credible.  

The record also includes VA treatment records dated in April and May 2008 that only record the Veteran's passive range of motion of the right shoulder.  In fact, the May 2008 treatment note described the Veteran as being unwilling to engage in any active range of motion of the right shoulder due to pain.  

The Board acknowledges a private treatment record dated in November 2008, in which the Veteran was evaluated in preparation for the February 2009 arthroscopic surgery by Dr. W.  Dr. W. recorded ranges of motion for the right and left shoulders that were identical ranges of motion, including abduction to 120 degrees.  The Board finds that these findings are not reliable and may be a typographical error as they are inconsistent with other evidence of record as well as the private treatment report itself.  Specifically, the Veteran was being evaluated by Dr.W. for his upcoming arthroscopic surgery on the right shoulder.  In evaluating the right shoulder, the private treatment record noted that a prior MRI had shown a labral tear.  Following physical examination, Dr. W. diagnosed the right shoulder with impingement and recurrent instability with possible early arthritic changes.  Dr. W. also indicated that the Veteran would proceed with the arthroscopic surgery on the right shoulder in February 2009.  Moreover, the Board cannot ignore the findings of an August 2008 Social Security Administration examination where it was observed that the Veteran had a severely restricted range of motion of the right shoulder.  Thus, given the other conflicting evidence of record regarding the ranges of motion and guarding due to pain, and the fact that the Veteran was being seen by the private physician for evaluation prior to arthroscopic surgery on one shoulder, not both shoulders, the Board places little probative value on the identical left (non-injured) and right private range of motion findings that are detrimental to his claim.  

Next, the Veteran testified before the Board that he could not tie his shoes with his right hand and that he had to ask his wife to dress him before she goes to work every day.  T. page 12.  The Board acknowledges that the Veteran testified that he could lift his right arm to his shoulder.  T. page 8.  However, he did not indicate whether that was in flexion or abduction.  

Additionally, the Veteran underwent a VA examination in October 2010.  At that time he reported constant weakness and sharp pain that is aggravated by movement and affects his quality of sleep.  He reported that his pain affected his ability to dress himself, bathe and groom.  In order to make dressing simpler and minimize assistance, he regularly wears shorts and flip-flops.  He also reported that he has to use his non-dominant hand for toileting.  The Board acknowledges that he reported that he was able to have greater motion following the February 2009 surgery, until a couple of weeks prior to the VA examination.  Objective findings included flexion to 5 degrees, abduction to 0 degrees, internal rotation to 0 degrees, and external rotation to 0 degrees.  There was no additional limitation of motion following repetitive motion.  Notwithstanding the findings of motion to 0 degrees, the VA examiner specifically opined that there was no joint ankylosis.  

Accordingly, as the Veteran's right shoulder disability is manifested by painful motion of the arm that limits abduction to 25 degrees or less from the side, as well as pain that affects his daily activities including his ability to sleep on his right side, the Board finds that the evidence demonstrates limitation of motion that more nearly approximates a separate 40 percent evaluation under the provisions of Diagnostic Code 5201.  As the Veteran had abduction limited to 25 degrees or less in October 2010 as well as August 2007 and credibly reported that he had the same symptoms for two years prior to the August 2007 finding, the Board finds that a separate 40 percent disability rating is warranted for the entire period on appeal.  
     
The Board has also considered the DeLuca provisions regarding limitation of function but notes that 40 percent is the maximum rating authorized under this provision for the major, dominant, arm.  38 C.F.R. § 4.71a.  Indeed, the Court as held that if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Thus, the Board need not discuss whether a rating in excess of 40 percent is warranted under this provision.

Notwithstanding the above, the Board has considered other potentially applicable Diagnostic Codes that may provide a basis for separate evaluations for the right shoulder.  With regard to Diagnostic Code 5200, because ankylosis of the scapulohumeral articulation has not been shown, this provision is not for application.  Further, as the Veteran is currently rated at 40 percent for limitation of motion of the arm, Diagnostic Code 5203 is not for application in this case.  See 38 C.F.R. § 4.71a, Diagnostic Code 5203 (indicating that a rating under 5203 may be provided for the impairment of the clavicle or scapula and should be rated based on impairment of function of the contiguous joint).

The Board has also considered the Veteran's statements regarding right shoulder pain, limitation of motion, and its affect on his daily activities including work and sleep.  The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, shoulder pathology is not the type of disorder that a lay person can provide competent evidence on the degree of severity.  Thus, the Board finds that the statements by the Veteran regarding the overall severity of his disability lack probative value as he are not competent to evaluate the severity of his symptoms.  However, as noted above, regarding his observation for the timeframe when limited motion (i.e., that he could not raise his arm beginning two years prior to his August 2007 VA treatment), as well as his account of frequent dislocations, the Board finds his reports competent and credible.  

Moreover, the Board acknowledges the Veteran's belief that his symptoms are of such severity as to warrant higher ratings; however, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disabilities are evaluated, more probative than the Veteran's assessment of the severity of his disabilities.  

The disability does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service- connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as governing norms.  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are present, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

In this case, there has been no showing that the Veteran's disability picture for his right shoulder disability could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The criteria provide for higher ratings, but as has been explained thoroughly herein, the currently assigned rating adequately describes the severity of the Veteran's symptoms for this disability during the periods of appeal.  Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's right shoulder disability picture includes such exceptional factors as periods of hospitalization and interference with employment.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111.

Finally, as noted above, following the Board's April 2010 Remand, he was granted separate ratings for neurological symptoms (paresthesia and erectile dysfunction) associated with his right shoulder disability as well as service connection for major depressive disorder due to his right shoulder disability; scar; a special monthly compensation for loss of use of a creative organ; and a TDIU.  Thus the neurological symptoms and the TDIU will not be discussed further herein.



(CONTINUED NEXT PAGE)


ORDER

A rating in excess of 30 percent, for the period prior to February 3, 2009, for status post dislocation of the right shoulder, is denied.

A rating in excess of 20 percent, for the period since May 1, 2009, for status post dislocation of the right shoulder, is denied.  

A separate rating of 40 percent, but no higher, for status post dislocation of the right shoulder with limitation of motion, is granted. 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


